Title: From Alexander Hamilton to Colonel Stephen Moylan, [29 March 1778]
From: Hamilton, Alexander
To: Moylan, Stephen


[Valley Forge, March 29, 1778]
Sir
It is His Excellency’s desire that you immediately send to camp a good active vigilant officer with twenty horse. Let both horses and men be picked, as the service they are intended for will require able horses and trusty men who will not desert. They are wanted to relieve Capt Lee, and perform the duties his parties did. Be pleased to have it done without delay.
Dr Col:   Yrs. with regard
A Hamilton ADC
Head QuartersMarch 29th. 1778

